13-2133
   Heath v. Justices of Supreme Court


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND
IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 16th day of January, two thousand fourteen.

   PRESENT:
              RALPH K. WINTER,
              CHESTER J. STRAUB,
              PETER W. HALL,
                    Circuit Judges.
   _____________________________________

   GEORGE HEATH,

                            Plaintiff-Appellant,

                    v.                                        13-2133-cv

   JUSTICES OF SUPREME COURT, NEW YORK
   COUNTY, JUSTICES OF APPELLATE DIVISION
   (1 DEPT), JUSTICES OF N.Y. STATE COURT OF
   APPEALS, JUSTICES OF UNITED STATES
   DISTRICT COURT (E.D.N.Y.), JUSTICES OF
   U.S. COURT OF APPEALS (2D CIR.),

                    Defendants-Appellees.
   ____________________________________
FOR PLAINTIFF-APPELLANT:                  George Heath, pro se, Brooklyn, NY.

FOR DEFENDANTS-APPELLEES:                 Andrew W. Amend, Assistant Solicitor General
                                          of Counsel, (Barbara D. Underwood, Solicitor
                                          General, Michael S. Belohlavek, Senior
                                          Counsel, on the brief), for Eric T.
                                          Schneiderman, Attorney General of the State of
                                          New York, NY, representing the State
                                          Defendants.

                                          Loretta E. Lynch, United States Attorney for the
                                          Eastern District of New York (Varuni Nelson,
                                          Margaret M. Kolbe and Matthew Silverman,
                                          Assistant United States Attorneys of Counsel,
                                          on the brief), Brooklyn, NY, representing the
                                          Federal Defendants.


       Appeal from a judgment of the United States District Court for the Eastern District

of New York (Amon, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant George Heath, proceeding pro se, appeals from the district

court’s judgment dismissing his action against several state and federal judges, brought

pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971). We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       A district court has the inherent authority to “dismiss a frivolous complaint sua

sponte even when the plaintiff has paid the required filing fee.” Fitzgerald v. First E.


                                             2
Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000). Although we have not

resolved whether such dismissals are reviewed de novo or for abuse of discretion, we

need not reach that issue to affirm the district court’s decision “because [it] easily passes

muster under the more rigorous de novo review.” Id. at 364 n.2. The district court

properly dismissed Heath’s claims as barred by absolute judicial immunity. Judges when

“acting in a judicial capacity[,] are entitled to absolute immunity.” Montero v. Travis,

171 F.3d 757, 760 (2d Cir. 1999). Because all the actions taken by the judicial defendants

and complained of by Heath were actions taken in their judicial capacity and in

connection with Heath’s federal and state court proceedings, Heath’s claims are

foreclosed by absolute immunity.

       We have considered Heath’s remaining arguments and find them to be without

merit. For the foregoing reasons, we AFFIRM the judgment of the district court.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              3